Opinion
Per Curiam,
Leona Miller suffered personal injuries in an automobile accident which occurred on February 21, 1958, at about 3:30 o’clock a.m. The accident occurred at the intersection of Allentown Road and Broad Street in the Township of Upper Gwynedd, Montgomery County. Mrs. Miller was a passenger in an automobile owned and being operated by Carl Keyser, which automobile collided with a delivery truck owned by Martin Century Farms and being operated by its employee Kenneth Huguenin.
Mrs. Miller and her husband, Robert Miller, brought suit in trespass against Keyser and Martin Century Farms; Keyser joined Huguenin as an additional defendant in this action. In addition, Keyser brought suit in trespass against Martin Century Farms and Huguenin. In the latter action, Martin Century Farms filed a counterclaim against Keyser.
The actions were consolidated for trial and a trial resulted in verdicts in favor of Leona Miller and Robert Miller in the amounts of $15,000 and $5,000, re*159spectively, against Keyser alone, the jury exonerating Martin Century Farms and Huguenin. In the second action, the verdict was in favor of the defendants, Martin Century Farms and Huguenin. In the counterclaim, the verdict was for Martin Century Farms, in the amount of its property damage, and against Keyser.
Keyser’s motions for judgment n.o.v. and for new trial were refused and judgments were entered on the jury’s verdicts; these appeals followed.
The evidence adduced at trial presented factual issues which were for the jury. Our review of the record leads us to conclude that the jury was properly instructed and resolved the factual issues on the basis of the evidence and the charge of the trial court. Finding no reversible error, we affirm the judgments of the court below.
Judgments affirmed.